Appellant was convicted in the District Court of Wichita County with the offense of burglary and his punishment was assessed at confinement in the penitentiary for two years.
The transcript in the present instance does not contain the proper notice of appeal. In addition to showing a docket entry, we find the following notation at the conclusion of the sentence: "To which the defendant excepted and gave notice of appeal." Manifestly, this is not such a notice of appeal as complies with the statutory requirement. Art. 827, C. C. P. From the notice given, it does not appear whether the appeal was made to this Court or to some other court. The notice of appeal must show that the appeal is taken to the Court of Criminal Appeals. See Tex. Jur., Vol. 4, p. 114, sec. 76; Hill v. State, 300 S.W. 70; Thweatt v. State, 9 S.W.2d 1042.
Deeming the notice of appeal found in the record insufficient to confer jurisdiction on this court to consider the appeal, it is therefore dismissed.